DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maekawa et al. (U.S. Publication No. 2016/0379946)
Regarding claim 1¸ Maekawa teaches a semiconductor package comprising:
a redistribution substrate (see Fig. 5, 1A) including an insulating layer (Fig. 5 and 15, insulating layer 11)) and redistribution patterns (Fig. 15, RM2B) in the insulating layer, wherein each of the redistribution patterns comprises a via portion (via portion not specifically labeled in Fig. 15, but see portion connecting to RDL 9), a pad portion (pad portion not specifically labeled, but see widened part above via portion) vertically overlapping the via portion (see Fig. 15), and a line portion (not specifically labeled, but see portion extending past via portion) extending from the pad portion, the via portion, the pad portion, and the line portion are connected to each other to form a single object (see Fig. 15), a level of a bottom surface of the pad portion is lower than a level of a bottom surface of the line portion (see Fig. 15), and
a width of the line portion has a largest value at a level between a top surface of the line portion and the bottom surface of the line portion (see Fig. 15, width maximum occurs somewhere below the top and continues to the bottom, and therefore the width has a largest value at a level between the top and bottom).

Regarding claim 5¸ Maekawa teaches the semiconductor package of claim 1, wherein each of the redistribution patterns comprises:
a metal pattern in the insulating layer (Fig. 15, metal pattern RM2B); and
a seed/barrier (seed RM1B) pattern between a bottom surface of the metal pattern and the insulating layer and between a side surface of the metal pattern and the insulating layer (see Fig. 15).

Regarding claim 9¸ Maekawa teaches the semiconductor package of claim 1, wherein each of the redistribution patterns further comprises a second pad portion connected to an end portion of the line portion such that the second pad portion and the line portion form a single object (see Maekawa Fig. 2, connections to further pads are made), and
a level of a bottom surface of the second pad portion is lower than the level of the bottom surface of the line portion (see Maekawa Fig. 2 and 4, although only one is shown, the line has an additional identical pad in other areas).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa.
Regarding claim 2¸ Maekawa teaches the semiconductor package of claim 1, wherein a difference in the level between the bottom surface of the pad portion and the bottom surface of the line portion ranges from 0.2 um to 0.5 um.
Maekawa does not specifically teach that the distance between the bottom of the pad and the bottom of the line is .2 to .5 um.  However, it would have been obvious to a person of skill in the art at the time of the effective filing date that the distance could have been optimized through routine experimentation or calculation based on the thickness of the entire conductive feature RM2, which Maekawa teaches to be 2 to 10um (paragraph [0069]), to be .2 to .5um, depending on the electrical and physical needs of the device.  See MPEP2144.05(II)(A).

Regarding claim 4¸ Maekawa teaches the semiconductor package of claim 1, wherein a difference between the largest value of the width of the line portion and a width of the top surface of the line portion is greater than 0 nm (see Fig. 15).
Maekawa does not specifically teach that the distance is smaller than 300 nm.  However, it would have been obvious to a person of skill in the art at the time of the effective filing date that the distance could have been optimized through routine experimentation or calculation based on the electrical and physical needs of the device, as well as the thickness of the conductive layer.  See MPEP2144.05(II)(A).

Regarding claim 8¸ Maekawa teaches the semiconductor package of claim 1, wherein a diameter of the pad portion is 1.5 times larger than the width of the line portion (see Maekawa Fig. 3, pad area is wider than the line area).
Maekawa does not specifically teach that the ratio is 1.5:1.  However, it would have been obvious to a person of skill in the art at the time of the effective filing date that the ratio could have been optimized through routine experimentation or calculation based on the electrical and physical needs of the device, as well as the thickness of the conductive layer.  See MPEP2144.05(II)(A).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Aritsuka et a. (U.S. Publication No. 2021/0134717)
Regarding claim 6¸ Maekawa teaches the semiconductor package of claim 5, wherein an upper portion of the metal pattern has a groove portion near the seed/barrier pattern.
However, Aritsuka teaches that a RDL pattern (Aritsuka Fig. 34, pattern 123) overlying a seed layer (121), can have a groove portion at the intersection (see Aritsuka Fig. 34).  It would have been obvious to a person of skill in the art at the time of the effective filing date that this groove could have been included in the device of because Aritsuka teaches that this groove allows for greater adhesion to and overlying insulating layer (see paragraph [0119]).

Regarding claim 7¸ Maekawa in view of Aritsuka teaches the semiconductor package of claim 6, wherein the groove portion has a depth greater than 0 nm (see Aritsuka Fig. 34)
Aritsuka does not specifically teach the groove is smaller than 300 nm.  However, it would have been obvious to a person of skill in the art at the time of the effective filing date that the distance could have been optimized through routine experimentation or calculation based on the electrical and physical needs of the device, as well as the thickness of the conductive layer.  See MPEP2144.05(II)(A).


Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 10-15, the prior art, alone or in combination, fails to teach or suggest a side surface of the via portion has a linear shape, and a side surface of the pad portion has a rounded shape.
Regarding claims 16-20, the prior art, alone or in combination, fails to teach or suggest a level of a bottom surface of the first line portion is lowered with increasing a distance from a center portion of the first line portion in an outward direction.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art, alone or in combination, fails to teach or suggest wherein a diameter of the pad portion has a largest value at a level between a top surface of the pad portion and the bottom surface of the pad portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816   

/SELIM U AHMED/Primary Examiner, Art Unit 2896